Pish, O. J.
1. The first ground of the amendment to the motion for new trial is not referred to in the brief of counsel for plaintiff in error, and will therefore be considered as abandoned.
2. Where evidence is objected to in its entirety, some portion of which is admissible, such objection is not well taken, though some of the evidence may be inadmissible.-
3. The mere fact that a witness is but thirteen years of age is-not, without more, ground to exclude his testimony.
4. The instruction complained of in the motion for new trial on the subject of alibi is in accord with the ruling made in the case of Harrison v. State, 83 Ga. 129 (3), 132 (9 S. E. 542), and is therefore not cause for new trial.
*191November 17, 1916.
Indictment for murder: Before Judge Mathews. Bibb superior court. July 4, 1916.
John B. Cooper, for plaintiff in error.
Clifford Walker, attorney-general, John P. Boss, solicitor-general, and Mark Bolding, contra.
5. A ground of a motion for new trial in the following language: “Because the court erred in not charging the jury in this case, as requested by defendant’s counsel in writing, on the law of ‘manslaughter,’ ” is too general and indefinite to present any question for decision.
6. No ground of the amendment to the motion for new trial, not herein-before dealt with, is meritorious.
7. The verdict is supported by the evidence, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur.